Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad E. Kleinheksel on 06/10/2022.
The application has been amended as follows: 

In the Claims

The following complete listing of the claims replaces all prior versions of the claims and is marked-up to show the changes made by this Examiner’s Amendment.


1. (Currently Amended) An office-type chair comprising;
a base, wherein the base includes multiple support arms with casters for enabling the chair to roll along a ground surface;
a height-adjustable and swiveling pedestal extending upward from the base; 
a seat assembly including a rear seat part pivotally connected to a front seat part at a laterally extending axis and a seat pan comprising a rear portion supporting the rear seat part and a front portion supporting the front seat part, wherein the seat assembly defines a depth direction extending through the rear seat part and the front seat part and perpendicular to the laterally extending axis, the rear seat part having a depth extending in the depth direction and the front seat part having a depth extending in the depth direction, the depth of the rear seat part being at least about twice the depth of the front seat part;
a linkage system connecting the pedestal to the seat assembly, wherein the linkage system is adapted to pivot the seat assembly between a first generally planar wherein in the first position the front and rear seat parts are both generally oriented such that they are in line with each other at approximately 3.5 degrees rearward tilt, wherein in the second, elevated position the rear seat part is elevated and tilted at least about 5 degrees forward with respect to upon the casters, and
a backrest arrangement including a recline mechanism and backrest support, the backrest support extending upwardly from the seat assembly for supporting the back of a user in the first and second positions, wherein the recline mechanism is connected directly to a rear edge of the rear seat part of the seat assembly and the backrest support rotates with respect to the recline mechanism about a backrest recline axis, the recline mechanism travelling with the rear seat part as the seat assembly is pivoted between the first and second positions;
wherein the linkage system includes a first link arm extending from the pedestal to the rear seat part, the first link arm having a forward end connected to the pedestal and a rear end connected to the rear seat part, the first link arm pivoting with respect to the rear seat part about a rear pivot axis and pivoting with respect to the pedestal about a forward pivot axis when the linkage system pivots the seat assembly between the first and second positions, wherein during the pivoting of the first link arm, the rear end of the first link arm moves in a continuous arcuate motion that drives the seat assembly between the first and second positions;
wherein the backrest recline axis is adjacent to the rear pivot axis of the first link arm, and the backrest support is capable of rotating about the backrest recline axis in both the first and second positions of the seat assembly.

2. 	(Currently Amended) The chair according to claim 1 wherein the casters on the base are non-locking casters.

3. 	(Currently Amended) The chair according to claim 1 wherein the linkage system includes a second link arm is connected between the pedestal and the front seat part, wherein both the first and second link arms form a four-bar linkage and articulate in a continuous motion path between a first normally seated posture position and a second more elevated sitting posture position.

4. 	(Canceled) 

5. 	(Original) The chair according to claim 1 wherein the laterally extending axis between the front seat part and the rear seat part is positioned a distance adapted to be approximately 6" forward of an occupant's ischial tuberosity bones.

6. 	(Canceled) 

7. 	(Canceled) 

8. 	(Original) The chair according to claim 3 wherein in the second position the front seat part is at an approximate 40 degree angle relative to the rear seat part.

9. 	(Original) The chair according to claim 3 wherein in the second position at least a portion of the rear seat part is approximately 5 inches higher than in the first position.

10. 	(Original) The chair according to claim [[4]] 3 wherein the rear seat part includes a concave portion forming an ischial tuberosity pocket that acts to retain and support the user, and wherein in the second position the ischial tuberosity pocket is approximately vertically in line with the center of the height adjustable pedestal to provide stability to a user sitting on the rear seat part.

11. 	(Original) The chair according to claim 10 wherein 

12.	(Currently Amended) An office-type chair for supporting a user, comprising:
	a base that engages a ground surface;
	a height adjustable and rotatable pedestal extending upwardly from the base;
	a seat assembly supported on the pedestal, the seat assembly including a forward seat portion and a rearward seat portion, the forward seat portion being pivotally connected to the rearward seat portion at a laterally extending axis, the rearward seat portion having a rear edge, the forward seat portion having a front edge, wherein the seat assembly defines a depth direction extending through the rearward seat portion and the forward seat portion and perpendicular to the laterally extending axis, the rearward seat portion having a depth extending in the depth direction and the forward seat portion having a depth extending in the depth direction, the depth of the rearward seat portion being at least about twice the depth of the forward seat portion; and
	a linkage assembly supporting the seat assembly, the linkage assembly including a rear portion connected to the rear seat portion, a forward portion connected to the forward seat portion, and an assist portion, the linkage assembly movable between a lowered position and an elevated position, wherein in the lowered position the forward seat portion and the rearward seat portion are generally aligned in a seating plane at approximately 3.5 degrees rearward tilt, and wherein in the elevated position the rearward seat portion is elevated above and tilted at least about 5 degrees forward with respect to the ground surface and the forward seat portion is pivoted at an angle with respect to the rearward seat portion, the forward seat portion extending at a downward angle from the rearward seat portion to reduce stress on the thigh of a user, wherein the assist portion can be actuated by the user to assist the movement of the seat assembly to the elevated position;
wherein the rearward seat portion is adapted to retain and support the user even as the rearward seat portion is tilted forwardly when the seat assembly is in the elevated position, whereby the rearward seat portion defines a concave portion forming an ischial tuberosity pocket and the laterally extending axis is positioned nearer to the front edge than the rear edge;
wherein the linkage system includes a first link arm extending from the pedestal to the rearward seat portion, the first link arm having a forward end connected to the pedestal and a rear end connected to the rear edge of the rearward seat portion, the first link arm pivoting with respect to the rearward seat portion about a rear pivot axis and pivoting with respect to the pedestal about a forward pivot axis when the linkage system pivots the seat assembly between the lowered and elevated positions, wherein during the pivoting of the first link arm, the rear end of the first link arm moves in a continuous arcuate motion that drives the linkage assembly between the lowered and elevated positions;
the office type chair including a backrest arrangement including backrest support, the backrest support extending upwardly from the rear edge of the rearward seat portion of the seat assembly for supporting the back of a user in the lowered and elevated positions, wherein the backrest arrangement includes a recline mechanism such that the backrest support is rotatable about a backrest recline axis at the rear edge of the rearward seat portion and adjacent to the rear pivot axis of the fist link arm, the recline mechanism travelling with the rearward seat portion as the seat assembly is pivoted between the lowered and elevated positions, and the backrest support is capable of rotating about the backrest recline axis in both the lowered and elevated positions.

13.	(Canceled) 

14.	(Original) The chair according to claim [[13]] 12 wherein in the elevated position the front seat surface is at an approximate 40 degree angle relative to the rear seat surface. 

15.	(Currently Amended) The chair according to claim [[13]] 12 wherein the extends at a backrest angle from the seat assembly, and where the movement of the seat assembly from the lowered position neither increases nor decreases the backrest angle.

16.	(Original) The chair according to claim [[13]] 12 wherein the change in angle of the rear seat portion from the lowered position to the elevated position is between approximately 8-10 degrees.

17.	(Currently Amended) An office-type chair for supporting a user, comprising: 
	a base including a plurality of casters for engaging and rolling along a ground surface;
	a height adjustable and rotatable pedestal extending upwardly from the base;
	a seat assembly supported on the pedestal, the seat assembly including a forward seat portion having a forward seat surface and a rearward seat portion having a rearward seat surface, the forward seat surface being pivotally connected to the rearward seat surface at a laterally extending axis, wherein the seat assembly defines a depth direction extending through the rearward seat surface and the forward seat surface and perpendicular to the laterally extending axis, the rearward seat surface having a depth extending in the depth direction and the forward seat surface having a depth extending in the depth direction, the depth of the rearward seat surface being at least about twice the depth of the forward seat surface, wherein the seat assembly is movable between a lowered position and an elevated position, wherein in the lowered position the forward seat surface and the rearward seat surface are generally aligned in a seating plane at approximately 3.5 degrees rearward tilt, and wherein in the elevated position the rearward seat surface is elevated above and tilted at least about 5 degrees forwardly with respect position the forward seat surface is pivoted at a downward angle with respect to the rearward seat surface; and
		a backrest arrangement connected to the rearward seat portion, the backrest arrangement including a back support extending upwardly from the seat assembly and a recline mechanism connected directly to a rear edge of the rearward seat portion, the backrest arrangement moving with the rearward seat surface between the lowered position and the elevated position, the back support pivoting about the recline mechanism with respect to the rearward seat surface about a backrest recline axis;
wherein the linkage system includes a first link arm extending from the pedestal to the rearward seat portion, the first link arm having a forward end connected to the pedestal and a rear end connected to the rearward seat portion, the first link arm pivoting with respect to the rearward seat portion and the rearward seat surface about a rear pivot axis and pivoting with respect to the pedestal about a forward pivot axis when the linkage system pivots the seat assembly between the lowered and elevated positions, wherein during the pivoting of the first link arm, the rear end of the first link arm moves in a continuous arcuate motion that drives the seat assembly between the lowered and elevated positions;
wherein the backrest recline axis is adjacent to the rear pivot axis of the first link arm, and the back support is capable of rotating about the backrest recline axis in both the lowered and elevated positions of the seat assembly.

18. (Original) The chair according to claim 17 wherein the change in angle of the rear seat surface from the lowered position to the elevated position is between about 8-10 degrees and the change in angle of the front seat surface with respect to the rear seat surface is about 40 degrees thereby adapted to promote a neutral posture of the user such that the user’s thigh to torso angle is between about 121 and 135 degrees and the user’s posterior superior iliac spine (PSIS) is located higher than the user’s anterior superior iliac spine (ASIS).

19. (Original) The chair according to claim 18 wherein the rear seat surface defines a concave pocket aligned above the pedestal to support the user on the rear seat surface when the chair is in the elevated position with the front seat surface pivoted downward from the rear seat surface to relieve stress on the user’s thighs.

20. (Original) The chair according to claim 19 wherein the laterally extending axis between the front seat surface and rear seat surface is positioned a distance adapted to be approximately 6" forward of the concave pocket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636